On consideration of the Petition for Writ of Prohibition and/or Other Appropriate Relief filed in the above-entitled action, it appearing from the allegations of the Petition that petitioner was apprehended in his unit by Military Police Investigators, charges alleging wrongful possession of heroin and marihuana were preferred against him and referred to a general court-martial for trial prior to his request for inclusion in the Army Drug Exemption Program as promulgated in Department of Army Circular 600-85, June 30, 1972, it is, by the Court, this 15th day of December 1972,
ORDERED that said Petition be, and the same hereby is, dismissed for failure to set forth a basis for the relief sought.
Nothing set forth herein may be construed as indicating that failure of a convening authority to comply with the provisions of Circular 600-85, supra, constitutes grounds for extraordinary relief under 28 USC § 1651(a).